COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case names:    Miguel Zaragoza Fuentes, et al. v. Evangelina Lopez Guzman Zaragoza
                         (Appellate Cause Number 01-16-00951-CV)

                         In re Miguel Zaragoza Fuentes
                         (Appellate Cause Number 01-16-00951-CV)

                         In re Elsa Esther Carrillo Anchondo and Eagle Ridge Properties, LLC
                         (Appellate Cause Number 01-16-00952-CV)

Trial court case number: 2014-30215

Trial court:              245th District Court of Harris County

         Appellants in above cause number 01-16-00251-CV and relators in above cause numbers
01-16-00951-CV and 01-16-00952-CV have filed an Opposed Emergency Joint Motion for Stay
requesting an emergency stay of (1) Temporary Orders Pending Appeal signed by the trial court
on November 23, 2016 and (2) execution or enforcement of the Final Decree of Divorce signed by
the trial court on December 21, 2015.
       The motion to stay is granted in part. The Temporary Orders Pending Appeal signed on
November 23, 2016 are ordered stayed pending further order from this Court. The Court requests
a response from appellee and real parties in interest regarding the request to stay execution or
enforcement of the Final Decree of Divorce within 10 days from the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                   Acting individually

Date: December 2, 2016